Citation Nr: 0934691	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-14 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability. 

2.  Entitlement to service connection for a left hand 
disability. 

3.  Entitlement to service connection for a right wrist 
disability. 

4.  Entitlement to service connection for a left wrist 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from March 1982 to September 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  Arthritis of the right index finger had its onset during 
active military service

2.  Arthritis of the left middle finger had its onset during 
active military service. 

3.  Arthritis of the right wrist had its onset during active 
military service. 

4.  Arthritis of the left wrist had its onset during active 
military service. 


CONCLUSIONS OF LAW

1.  Arthritis of the right index finger was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Arthritis of the left middle finger was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  Arthritis of the right wrist was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  Arthritis of the left wrist was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's 
claims.  This is so because the Board is taking action 
favorable to the Veteran on the issues in appellate status 
and a decision at this point poses no risk of prejudice to 
him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran contends that he has bilateral hand and wrist 
disabilities due to service.  He specifically asserts that 
his symptoms have continued from service to the present time. 

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service treatment records show that the Veteran was seen for 
a penetrating injury to the right wrist in December 1991.  X-
rays at the time showed several tiny metallic foreign bodies 
in the soft tissues of the lateral wrist but no fracture was 
identified.  Subsequently, in May 2004, the Veteran 
complained of joint pain, sore hands, and occasional wrist 
pain.  In September 2004, a provisional diagnosis of 
osteoarthritis was noted for the Veteran's complaints of hand 
stiffness and overuse.  A March 2005 Report of Medical 
Assessment report noted hand arthritis without evidence of 
systemic disease, strictly osteoarthritis/degenerative joint 
disease.  

VA afforded the Veteran an examination in July 2006 for which 
the claims file was not available for review.  X-rays of the 
hands and wrists revealed no evidence of acute fracture or 
other osseous abnormalities; there were bony islands noted in 
the left trapezium, lunate, and distal radius.  Joint spaces 
were well maintained and the visualized soft tissues were 
normal.  The examiner noted that although there was no X-ray 
evidence at this time, the Veteran likely had early 
degenerative joint disease of the left middle finger and 
right index finger since there was joint laxity in the left 
middle finger and tenderness on examination of the right 
index finger.  At this point, there was minimal disability.  
Additionally, the examiner noted wrist overuse arthritis 
bilaterally.  Again, the examiner noted that there was no X-
ray evidence to support this but the Veteran's history of 
crepitus and popping on previous examinations during cold 
weather during service supported the diagnosis.  At this 
time, the Veteran's symptoms were mild and not disabling. 

Based on the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that service connection for 
arthritis of the left middle finger, right index finger, and 
bilateral wrist is warranted.  The record shows that the 
Veteran was seen during service for complaints related to his 
hand and wrist, and that he currently has a left middle 
finger, a right index finger, and bilateral wrist disability.  
Moreover, the Board finds the Veteran's statement that he has 
continued to experience hand and wrist joint pain since 
service to be competent and credible evidence of continuity 
of symptomatology.  See 38 C.F.R. § 3.159(a)(2); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005) (noting that 
the Board must address the competence and credibility of the 
Veteran); Layno v. Brown, 6 Vet. App. 465 (1994) (noting that 
the Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses).
Therefore, the Board resolves all reasonable doubt in favor 
of the Veteran and concludes that arthritis of the left 
middle finger, right index finger, and bilateral wrist was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 
3.102, 3.303.


ORDER

Service connection for arthritis of the right index finger is 
granted.

Service connection for arthritis of the left middle finger is 
granted.

Service connection for arthritis of the right wrist is 
granted.

Service connection for arthritis of the left wrist is 
granted.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


